Vacated by Supreme Court, February 28, 2005

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4105



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM L. JOHNSON, a/k/a Buddy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CR-02-148)


Submitted:   September 20, 2004           Decided:   October 19, 2004


Before WIDENER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barron M. Helgoe, VICTOR VICTOR & HELGOE, LLP, Charleston, West
Virginia, for Appellant.   Kasey Warner, United States Attorney,
Miller A. Bushong, III, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              William L. Johnson pled guilty to distribution of cocaine

base (crack) and was sentenced to 151 months imprisonment. Johnson

initially contended on appeal that the district court erred in

dismissing his pro se motion for reconsideration and resentencing

for lack of jurisdiction.           We previously remanded his case for a

determination of whether Johnson’s motion for reconsideration of

his sentence was timely filed under Houston v. Lack, 487 U.S. 266

(1988), before his attorney filed the notice of appeal.                     United

States   v.     Johnson,      No.   03-4105    (4th   Cir.    Oct.    17,    2003)

(unpublished).      The district court determined that the motion for

reconsideration was filed before the notice of appeal and that the

district court thus retained jurisdiction to consider the motion.

We remanded the case a second time for a ruling on the motion.

United States v. Johnson, No. 03-4105 (4th Cir. Apr. 21, 2004)

(unpublished).      The district court subsequently denied the motion

to reconsider.      Johnson does not appeal this decision.

              Johnson also contends on appeal that he was denied

effective assistance of counsel at sentencing in that his attorney

failed   to    request    a   downward   departure    based   on     his    medical

condition.      To succeed in a claim of ineffective assistance on

direct appeal, a defendant must show conclusively from the face of

the   record    that     counsel    provided   ineffective     representation.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999)


                                      - 2 -
(providing standard and noting that ineffective assistance of

counsel claims generally should be raised by motion under 28 U.S.C.

§ 2255 (2000)).    Because the defendant’s health is a discouraged

factor   for   departure   under   U.S.    Sentencing   Guidelines   Manual

§ 5H1.4, p.s. (2002), and the district court did not indicate any

desire to depart below the guideline range on this ground, the

record does not conclusively demonstrate that Johnson’s attorney

was ineffective in failing to request a departure pursuant to

§ 5H1.4.

           We therefore affirm the sentence.* We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




     *
      Counsel for Johnson has filed a motion seeking leave to file
a supplemental brief so that he may challenge his sentence under
Blakely v. Washington, 124 S. Ct. 2531 (2004).      The motion is
hereby granted, and the motion is deemed to provide the
supplemental argument regarding the effect of Blakely.       After
consideration of this court’s en banc opinion in United States v.
Hammoud, ___ F.3d ___, 2004 WL 2005622 (4th Cir. 2004), petition
for cert. filed, ___ U.S.L.W. ___, (U.S. Aug. 6, 2004) (No. 04-
193), we find no error in Johnson’s sentence. We do not deem it
necessary to remand the case so that the district court may
announce an alternative sentence.

                                   - 3 -